DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the Response to Election/Restriction filed on 08/29/2022. Applicant elects Group I, claims 1-12 and 19-20. Therefore, claims 1-12 and 19-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-12 and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Feyt, US pat. No 20090254777 in view of Helmick, US pat. No 20200105354. 

Claims 1. Feyt discloses a memory device (See abstract; non-volatile memory [14] that can be accessed by sectors.) comprising:  and an attack detecting circuit which detects whether the first nonvolatile memory and the second nonvolatile memory are attacked, (See [0083] The detector 20, when extracting information from the register 23, will observe a difference between two numbers of bad sectors. This difference will then be compared to a threshold number.) wherein: the attack detecting circuit receives first data from the first nonvolatile memory, (See [0065]; a non-volatile ROM memory 21 and a non-volatile RAM memory 22.) the attack detecting circuit receives second data from the second nonvolatile memory, (See [0065]; a non-volatile ROM memory 21 and a non-volatile RAM memory 22.) 
the attack detecting circuit compares the first data and the second data with each other, (See [0015] [0020]; detect laser shot attacks, which make it possible to force changes in the value of the registered bits but which, at the same time, can cause abnormal damage to the memory sectors. The invention conducts a physical inspection of the memory sectors with a view to detecting abnormal destructions, which signal an attack. See also [0017]; the integrated circuit containing detection means that are capable of detecting a bad sector in a non-volatile memory, it additionally includes a so-called degradation register, incremented every time the detection means detect a bad sector.) and the attack detecting circuit determines whether the first nonvolatile memory and the second nonvolatile memory are attacked based on a comparison result of the first data and the second data.(See [0106];  In this case, the comparing means B13 will be able to compare the numbers of bad sectors in two uses that are simultaneous or separated by a given number of uses, or even to compare the change over, for example, ten consecutive uses. In the event of an attack, it is indeed possible for this difference in the number of bad sectors from one use to the next to remain regular or increase. See also [0109] When the value of the register 23 is higher than the threshold S (case O), the detector 20 discovers that the threshold has been exceeded. This discovery B14 can consist of signaling this event directly to the microprocessor 12 which then triggers actions, in particular countermeasures.)
Feyt does not appear to explicitly discloses an address generator which generates a first physical address and a second physical address different from the first physical address; a first nonvolatile memory including the first physical address; a second nonvolatile memory including the second physical address;  However, Helmick discloses an address generator which generates a first physical address and a second physical address different from the first physical address; (See Helmick, [0056]; the map component 150 may translate a received logical address to a hardware physical address used by the row circuits 202 and column circuits 204) a first nonvolatile memory including the first physical address; (See Helmick, [0056]; translating a logical address to a physical address using a logical-to-physical mapping, and/or updating the logical-to-physical mapping, may be done by a map component 150 of a die controller 206 for a non-volatile memory element 123, and/or may be done by a map component 150 of a device driver or device controller 126 for a non-volatile memory device 120 (e.g., where a physical address may refer to a location on a single non-volatile memory element 123, or to a stripe of locations on multiple non-volatile memory elements 123)) a second nonvolatile memory including the second physical address; (See Helmick, [0056]; translating a logical address to a physical address using a logical-to-physical mapping, and/or updating the logical-to-physical mapping, may be done by a map component 150 of a die controller 206 for a non-volatile memory element 123, and/or may be done by a map component 150 of a device driver or device controller 126 for a non-volatile memory device 120 (e.g., where a physical address may refer to a location on a single non-volatile memory element 123, or to a stripe of locations on multiple non-volatile memory elements 123)) Feyt and Helmick are analogous art because they are from the same field of endeavor which is Non-volatile memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feyt with the teaching of Helmick to include the physical address because it would have allowed to tract the different sector. 
2.The combination of Feyt and Helmick discloses the memory device of claim 1, wherein: when the first data and the second data are different from each other, the attack detecting circuit determines that there is an attack on the first nonvolatile memory and the second nonvolatile memory, (See Feyt, [0034-0035]) and when the first data and the second data are identical to each other, the attack detecting circuit determines that there is no attack on the first nonvolatile memory and the second nonvolatile memory. (See Feyt, [0034-0035]) 
3. The combination of Feyt and Helmick discloses the memory device of claim 1, further comprising: a processor which performs a data protection operation, wherein the attack detecting circuit generates the attack detecting signal, when the first data and the second data are different from each other. (See Feyt, [0047])
4. The combination of Feyt and Helmick discloses the memory device of claim 3, wherein: the processor performs the data protection operation, when the attack detecting signal is generated, and the data protection operation includes deletion of data stored at the first physical address and data stored at the second physical address. (See Feyt, [0069])
6. The combination of Feyt and Helmick discloses the memory device of claim 1, further comprising: a processor which receives a first identifier and a read request for the first identifier, wherein the processor converts the first identifier into a first logical address and provides the first logical address to the address generator. (See Helmick, [0038] and [0032]) Feyt and Helmick are analogous art because they are from the same field of endeavor which is Non-volatile memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feyt with the teaching of Helmick to include the physical address because it would have allowed to tract the different sector. 
7. The combination of Feyt and Helmick discloses the memory device of claim 6, wherein: the address generator operates the first logical address and a first physical address generation code to generate the first physical address, (See Helmick, [0056-0057]) and the address generator operates the first logical address and a second physical address generation code to generate the second physical address. (See Helmick, [0056-0057]) Feyt and Helmick are analogous art because they are from the same field of endeavor which is Non-volatile memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feyt with the teaching of Helmick to include the physical address because it would have allowed to tract the different sector. 
8. The combination of Feyt and Helmick discloses the memory device of claim 6, wherein: the address generator generates the first physical address, using the first logical address and a first lookup table, and the address generator generates the second physical address, using the first logical address and a second lookup table. (See Helmick, [0056-0057] and [0062]) Feyt and Helmick are analogous art because they are from the same field of endeavor which is Non-volatile memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feyt with the teaching of Helmick to include the physical address because it would have allowed to tract the different sector. 
9. The combination of Feyt and Helmick discloses the combination of Feyt and Helmick discloses the memory device of claim 1, further comprising: a processor which receives a data read request, (See Feyt, [0067]) wherein: the attack detecting circuit generates an attack non-detecting signal, when the first data and the second data are identical to each other, (See Feyt, [0033]) and the processor outputs one of the first data and the second data when the attack non-detecting signal is generated. (See Helmick, [0062])Feyt and Helmick are analogous art because they are from the same field of endeavor which is Non-volatile memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feyt with the teaching of Helmick to include the physical address because it would have allowed to tract the different sector. 
11. The combination of Feyt and Helmick discloses the memory device of claim 1, further comprising: a first error correction circuit connected to the first nonvolatile memory; and a second error correction circuit connected to the second nonvolatile memory, (See Helmick, [0104], [0117] ) wherein: the first nonvolatile memory and the second nonvolatile memory include a first error correction code and a second error correction code, (See Helmick, [0104], [0117] ) respectively, the first error correction circuit generates the first data, using data stored in the first physical address and the first error correction code, (See Helmick, [0104], [0117] ) and the second error correction circuit generates the second data, using data stored in the second physical address and the second error correction code. (See Helmick, [0104], [0117]) 
12. The combination of Feyt and Helmick discloses the memory device of claim 1, further comprising: a processor which receives a second identifier, third data associated with the second identifier,  (See Helmick, [0038] and [0032])  and a processor for receiving a write request for the third data, (See Feyt, [0067]) wherein: the address generator generates a third physical address, and a fourth physical address different from the third physical address, from the second identifier, (See Helmick, [0056]; the map component 150 may translate a received logical address to a hardware physical address used by the row circuits 202 and column circuits 204) and in response to write request for the third data: the processor stores the third data at the third physical address of the first nonvolatile memory, and the processor stores the third data at the fourth physical address of the second nonvolatile memory. (See Helmick, [0056]; the map component 150 may translate a received logical address to a hardware physical address used by the row circuits 202 and column circuits 204)
19. As to claim 19, the claim is rejected under the same rationale as claim 1. See the rejection of claim 1 above.  a first nonvolatile memory which stores first data at a first physical address corresponding to a first identifier; (See Helmick, [0038] and [0032]) a second nonvolatile memory in which second data different from the first data is stored at a second physical address corresponding to the first identifier and different from the first physical address; (See Helmick, [0038] and [0032]) and a processor which receives a read request of data corresponding to the first identifier, wherein in response to the read request (See Helmick, [0127])
20. The combination of Feyt and Helmick discloses the memory device of claim 19, wherein in response to the read request: the first nonvolatile memory provides the first data to the attack detecting circuit as the third data, (See  Feyt, [0011], [0020])  and the second nonvolatile memory provides the first data to the attack detecting circuit as the fourth data, the attack detecting circuit generates an attack detecting signal, (See  Feyt, [0011], [0020])) and the processor performs a data protection operation of the first nonvolatile memory and the second nonvolatile memory, when the attack detecting signal is generated.(See Feyt, [0109]) 
Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over Feyt, US pat. No 20090254777 in view of Helmick, US pat. No 20200105354 in further view of Anderson, US pat. No 20030200478. 
5. The combination of Feyt and Helmick does not disclose the memory device of claim 3, wherein: the processor performs the data protection operation when the attack detecting signal is generated, and the data protection operation includes non-response to an external data read request. However, Anderson discloses the processor performs the data protection operation when the attack detecting signal is generated, and the data protection operation includes non-response to an external data read request. (See [0064]) Feyt and Helmick and Anderson are analogous art because they are from the same field of endeavor which is storage. I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feyt and Helmick with the teaching of Anderson to the non-responsive request because it would have allowed to deny suspicious device.
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Feyt, US pat. No 20090254777 in view of Helmick, US pat. No 20200105354 in further view of HSIAO, US pat. No 20190303239. 
10. The combination of Feyt and Helmick discloses the memory device of claim 9, wherein: and the processor outputs the first data, when the attack non-detecting signal is generated. (See Helmick, [0062]) The combination of Feyt and Helmick does not disclose the first nonvolatile memory is a single level cell (SLC) region of a flash memory, the second nonvolatile memory is a multi-level cell (MLC) region of a flash memory, 
However, HSIAO discloses the first nonvolatile memory is a single level cell (SLC) region of a flash memory, (See [0034]) the second nonvolatile memory is a multi-level cell (MLC) region of a flash memory, (See [0034]) Feyt and Helmick and HSIAO are analogous art because they are from the same field of endeavor which is storage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feyt and Helmick with the teaching of HSIAO to include the cell level because it would have allowed better memory management. 
                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090088923 A1, title “VEHICULAR CONTROL APPARATUS AND PROGRAM STORAGE MEDIUM“. 
US 20160132388 A1, title “ SEMICONDUCTOR MEMORY DEVICE AND ECC METHOD THEREOF“.
US 4916626 A, title “ Coupling Circuit For Non-volatile Memories In An Electronic Machine, And Franking Machine Applying Said Circuit “
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date 10/26/2022

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438